Per Curiam.
Action for assault and battery. Plaintiff had a verdict, and defendant appealed from an order denying a new trial. The question whether the verdict is excessive presents the only question requiring serious consideration. We have examined the alleged errors in law, and discover nothing to justify a new trial or an extended opinion. 'The errors complained of are not of a substantial nature, and resulted in no prejudice to defendant, if error in fact be conceded.
Upon the question of damages we have had some doubt. The damages seem large, considering the character of the injuries complained of; but, since the trial court has approved the verdict, we cannot see our way clear to interfere.
Order affirmed.